                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


FLOYD L. SEMONS,

              Plaintiff,

      v.                                          Case No. 18-CV-1219

KRISTINA DEBLANC,

              Defendant.


                                     ORDER


      Plaintiff Floyd L. Semons, a Wisconsin state prisoner who is representing

himself, filed this lawsuit under 42 U.S.C. § 1983 alleging that Psychological

Associate Kristina DeBlanc retaliated against him and was deliberately indifferent

to his risk of self-harm. Semons moves for judgment on the pleadings (ECF No. 61),

for leave to file an amended complaint (ECF No. 63), and to strike the defendant’s

answer (ECF No. 64). Additionally, both parties move for summary judgment. (ECF

Nos. 68 & 76.) For the reasons explained below, I will deny Semons’s motions to

amend his complaint, strike the defendant’s answer, and for judgment on the

pleadings. I will grant the defendant’s motion for summary judgment and deny

Semons’s motion for summary judgment.




           Case 2:18-cv-01219-NJ Filed 08/25/20 Page 1 of 26 Document 94
       1. MOTION TO AMEND COMPLAINT

       Semons requests leave to amend his complaint to include a new defendant,

Dr. Jamie Engstrom. 1       He    asserts    that   DeBlanc      “shall   have    known”      that

Dr. Engstrom was a proper defendant instead of Nurse Block. (ECF No. 63 at 1.)

DeBlanc opposes Semons’s motion because Semons delayed in requesting it and

because allowing the amendment would unduly prejudice her. (ECF No. 65 at 1.)

       Under Federal Rule of Civil Procedure 15(a)(1), a party may move to amend its

pleading once as a matter of course within twenty-one days of serving it or after

service of a responsive pleading. Semons’s motion comes under Rule 15(a)(2), which

allows later amendment “only with the opposing party’s written consent or the court’s

leave.” This Rule instructs courts to “freely give leave when justice so requires.” Fed.

R. Civ. P. 15(a)(2). Nonetheless, a district court may deny leave to amend for several

reasons, including undue delay, bad faith, dilatory motive, prejudice, or futility.

Foman v. Davis, 371 U.S. 178, 182 (1962).

       Semons argues that DeBlanc should have known he meant to sue

Dr. Engstrom instead of Nurse Block. He asserts that he asked DeBlanc during

discovery to consent to adding Dr. Engstrom as a defendant. (ECF No. 63 at 1.) It is

the responsibility of the plaintiff, not the defendant, to name the appropriate parties

the plaintiff seeks to sue. Semons also knew Dr. Engstrom was the proper defendant

sometime during discovery, yet he waited until the discovery deadline to move to add



       1  Semons lists this defendant as “J. Engstrom,” but documents throughout the record provide
her full name.
                                                2



           Case 2:18-cv-01219-NJ Filed 08/25/20 Page 2 of 26 Document 94
her. Semons provides no reason for his delay. Moreover, the documents Semons

submitted in support of his motion show Dr. Engstrom treated Semons during the

same time period as DeBlanc. (E.g., ECF No. 63-1 at 5–6.) Given he was well aware

of Dr. Engstrom and her involvement in his treatment in June 2017, Semons has no

excuse for not including her as a defendant in his August 2018 complaint. Not only is

his delay inexcusable, it suggests his motion is brought in bad faith.

      Semons also does not comply with this court’s local rules for amended

pleadings. Under Civil Local Rule 15, a party seeking to amend a pleading “must

reproduce the entire pleading as amended” and attach the amended pleading as an

attachment to the motion to amend. Semons has not done either of these things. His

failure to follow this court’s local rules is reason alone to deny his motion to amend.

See Hinterberger v. City of Indianapolis, 966 F.3d 523, 525 (7th Cir. 2020) (“Courts

expect parties to know and follow local rules of practice.”). For these reasons, I will

deny Semons’s motion to amend his complaint and to include Dr. Engstrom as a

defendant.

      2. MOTION TO STRIKE ANSWER

      Semons asserts that DeBlanc’s answer improperly denies all his allegations

and raises an affirmative defense that Semons failed to exhaust his administrative

remedies. (ECF No. 64.) He contends that because he has exhausted his

administrative remedies, DeBlanc’s affirmative defense is a false statement. (Id.)

      Semons’s motion is frivolous. Semons twice previously moved to order the

defendant to submit a new answer because of her general denial. I concluded that

                                          3



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 3 of 26 Document 94
DeBlanc’s general denial was not improper. (ECF No. 54 at 2; ECF No. 60.) The

passage of time and discovery has not changed my conclusion. Nor was it improper

for DeBlanc to raise exhaustion as an affirmative defense. A party must raise in an

answer any affirmative defenses on which it may rely. See Fed. R. Civ. P. 12(b). That

evidence later showed Semons exhausted his administrative remedies does not make

DeBlanc’s raising his failure to exhaust as a possible defense a false statement to the

court. I will deny Semons’s motion to strike the defendant’s answer.

      3. MOTION FOR JUDGMENT ON THE PLEADINGS

      A motion under Federal Rule of Civil Procedure 12(c) is evaluated under the

same standards that govern a Rule 12(b)(6) motion to dismiss. See Adams v. City of

Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014). The court may not look beyond

the pleadings in ruling on a motion under Rule 12(c), accepts as true all facts alleged

in the complaint, and construes all reasonable inferences in favor of the non-moving

party. See Lodholtz v. York Risk Servs. Grp., 778 F.3d 635, 639 (7th Cir. 2015)

(citations omitted); United States v. Wood, 925 F.2d 1580, 1581 (7th Cir. 1991). To

prevail, the moving party must demonstrate “that there are no material issues of fact

to be resolved.” Moss v. Martin, 473 F.3d 694, 698 (7th Cir. 2007).

      Semons asserts that documents he has collected during discovery, and which

he included with his motion, show that he is entitled to relief. But the “pleadings” on

which judgment may be granted are limited to the complaint and the defendant’s

answer. See N. Indiana Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449,

452 (7th Cir. 1998). Semons improperly seeks to rely on documents outside of the

                                          4



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 4 of 26 Document 94
pleadings. (ECF No. 62.) Although I could consider these external documents and

convert the motion into one for summary judgment, see id. at 453 n.5, neither party

has requested that conversion. Moreover, both parties separately moved for summary

judgment a month after Semons moved for judgment on the pleadings. It would

therefore be inappropriate to convert this motion into one for summary judgment. I

will exclude these extraneous documents from consideration of this motion. Id.

      Considering only the pleadings and construing all reasonable inferences in

DeBlanc’s favor (as the non-moving party), Semons does not prove that he is entitled

to judgment. Semons alleges that DeBlanc retaliated against him and failed to

prevent him from cutting himself. But as Judge Jones noted in screening Semons’s

complaint, Semons’s allegations are not at all clear. For example, Judge Jones

“assume[d]” that Semons had stated a claim of retaliation. An assumption may be

sufficient to get a claim past screening, but it is not enough to warrant a ruling in

Semons’s favor. Moreover, DeBlanc denies Semons’s allegations. Because the

allegations in the complaint do not show Semons is entitled to relief, judgment on the

pleadings is not proper. I will deny Semons’s motion for judgment on the pleadings.

      4. MOTIONS FOR SUMMARY JUDGMENT

      4.1 Factual background

The facts are taken from the defendant’s proposed findings of fact, the defendant’s

declaration in support, and the transcript of Semons’s deposition. (ECF Nos. 70–73.)

Semons responded to the defendant’s facts (ECF No. 80) and to DeBlanc’s declaration

(ECF No. 77) but did not submit his own findings of fact. Nor does Semons cite

                                          5



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 5 of 26 Document 94
evidence in the record in support of most of his purported factual disputes. I will

consider each party’s proposed facts and factual disputes only to the extent they are

supported by evidence in the record and will deem admitted any facts that a party

has not properly contested. See Fed. R. Civ. P. 56(c)(1); Civil L. R. 56(b)(1)(C)(i),

(b)(2)(B)(i)–(ii), and (b)(4); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“We have

consistently held that a failure to respond by the nonmovant as mandated by the local

rules results in an admission.”). I will consider arguments in the supporting

memoranda only to the extent they properly refer to each party’s statement of facts.

See Civil L. R. 56(b)(6).

      Semons is an inmate housed at Waupun Correctional Institution (“Waupun”).

(ECF No. 70, ¶ 1.) DeBlanc has been a Psychological Associate at Waupun since

September 19, 2016. (Id., ¶ 2.) DeBlanc provides mental health services to inmates

at Waupun including crisis work, clinical monitoring, individual therapy, on-call

services, and psychological assessment. (Id., ¶ 4.) DeBlanc has access to Corrections

Psychological Services files, Social Services files, and Health Services files in

accordance with HIPAA. (Id., ¶ 5.)

      Judge Jones allowed Semons to proceed on a First Amendment claim that

DeBlanc retaliated against him for filing inmate complaints about DeBlanc. (ECF

No. 27 at 5–6.) Judge Jones also allowed Semons to proceed on an Eighth Amendment

claim that DeBlanc failed to protect Semons from harming himself with a razor. (Id.

at 6–7.)



                                           6



           Case 2:18-cv-01219-NJ Filed 08/25/20 Page 6 of 26 Document 94
      Initial Treatment and Testing

      DeBlanc began working with Semons in December 2016 and saw him for

biweekly appointments. (ECF No. 70, ¶ 6.) Semons initially asked DeBlanc for a

referral to the Wisconsin Resource Center (“WRC”) or the Behavior Health Unit at

Waupun but otherwise did not show interest in DeBlanc’s treatment services. (Id.,

¶ 7.) DeBlanc continued to schedule Semons for biweekly appointments through

May 2017 and encouraged him to participate in treatment. (Id., ¶ 8.) Semons

continued to request psychological services but appeared disinterested in treatment

materials. (Id., ¶ 9.) He instead would request transfer or referral to the Resource

Center, but he also reported experiencing hallucinations. (Id.; ECF No. 71-1 at 5–7.)

Because of Semons’s conflicting presentations, DeBlanc found it difficult to discern

what treatment was appropriate. (ECF No. 70, ¶ 10.) She believed psychological

testing could help her determine an appropriate treatment and referred Semons to

Dr. Engstrom for the testing. (Id.; ECF No. 71-1 at 2.) Dr. Engstrom is a licensed

psychologist who was employed by Waupun from June 2016 through June 2019. (ECF

No. 70, ¶ 11.)

      On June 19, 2017, Dr. Engstrom administered psychological testing to Semons

to determine his intellectual functioning. (ECF No. 70, ¶ 13; ECF No. 72-1 at 2.) The

test revealed Semons was in the “Extremely Low range of functioning,” lower than

99.9% of tested individuals his age. (ECF No. 70, ¶ 13; ECF No. 72-1 at 2.)

Dr. Engstrom noted that individuals testing in this range tend to have difficulty

living independently or caring for themselves without assistance. (ECF No. 70, ¶ 13;

                                         7



         Case 2:18-cv-01219-NJ Filed 08/25/20 Page 7 of 26 Document 94
ECF No. 72-1 at 2.) Because Semons was able to manage himself appropriately,

Dr. Engstrom posited that Semons may have sabotaged the test and determined that

further testing was needed to assess whether he was feigning a severe intellectual

impairment. (ECF No. 70, ¶ 14; ECF No. 72-1 at 2.)

      On July 31, 2017, Dr. Engstrom administered additional tests to Semons,

which tests showed a high probability that Semons “did not exert effort in completing

the test” and suggested that he was feigning or exaggerating his mental disorder.

(ECF No. 70, ¶¶ 15–17; ECF No. 72-1 at 2.) Dr. Engstrom described Semons’s results

as representing “an unsophisticated attempt to seem mentally ill.” (ECF No. 72,

¶ 10.) Based on these results, and Semons’s stated desire to be transferred to the

WRC, Dr. Engstrom determined that further diagnosis was not possible and

recommended that Semons be monitored for evidence of malingering or true

psychological dysfunction. (ECF No. 70, ¶¶ 18–19; ECF No. 72-1 at 2.) She also

concluded that Semons met the criteria for Antisocial Personality Disorder evidenced

by his criminal history, lying and manipulative behavior, and lack of remorse. (ECF

No. 72, ¶ 14.) Because Semons was placed in restricted housing, and several times

was placed in observation status, no further testing was possible at the time. (ECF

No. 70, ¶ 19; ECF No. 72-1 at 2.) Dr. Engstrom finalized her report on August 22,

2017. (ECF No. 70, ¶ 20; ECF No. 72-1 at 3.)

      August 2017 Incidents

      On August 1, 2017, Semons was placed on observation status after security

staff informed the on-call clinician that he had cut his left shoulder. (ECF No. 70,

                                         8



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 8 of 26 Document 94
¶ 21; ECF No. 74-1 at 69.) Dr. Engstrom evaluated him at his cell front, where she

noticed small amounts of blood smeared on his cell window. (ECF No. 74-1 at 72.)

Semons stated that he was doing “bad” and had cut himself with a razor when he

woke up at 4:30am. (Id.) He showed Dr. Engstrom several scratches on his left

shoulder but stated he did not have lingering thoughts of harming himself. (Id.) But

he also told security staff that he had a razor, plastic wrap, and a flashlight and

stated, “If I can’t go to sleep I’ll start cutting.” (Id.) Dr. Engstrom concluded that

Semons should remain in observation “to ensure his safety.” (Id.) The next day he

told a different member of the psychological staff that he had cut himself because “he

was upset and frustrated because nobody could find his medication.” (Id. at 74.) Staff

eventually found his medication, and Semons stated that he felt better after eating

something and taking his medication. (Id.) On August 3, 2017, Semons told another

psychologist that he was “not good” and swallowed shampoo he had inappropriately

obtained through his cell’s trap door. (Id. at 75.) The psychologist notified the Health

Services Unit and concluded that Semons should remain in observation. (Id.)

      Semons was removed from observation status on August 8, 2017, and met with

DeBlanc at his cell on August 15, 2017, to complete a seven-day follow-up. (ECF

No. 70, ¶ 21; ECF No. 71-1 at 10, 22.) Semons said he was “okay” and asked DeBlanc

if she had received his requests for treatment, stating “I really need to see you.” (ECF

No. 70, ¶ 22; ECF No. 71-1 at 10.) He denied any intention to harm himself but told




                                           9



         Case 2:18-cv-01219-NJ Filed 08/25/20 Page 9 of 26 Document 94
DeBlanc he had cut himself the day before. 2 (ECF No. 70, ¶ 23; ECF No. 71-1 at 10.)

When she asked him to show her the wound, Semons showed her an old, nearly healed

wound on his forearm that he referred to as a “scratch.” (ECF No. 70, ¶ 23; ECF

No. 71-1 at 10.) DeBlanc scheduled him for a session, though she did not see any

wounds evidencing that he had cut himself, and he continued to deny having suicidal

ideation or plans to engage in self-harm. (ECF No. 70, ¶ 24; ECF No. 71-1 at 10.)

Semons did not inform DeBlanc that he had a razor or show her that he had one.

(ECF No. 70, ¶ 25; ECF No. 71, ¶ 16.)

       Semons submitted an affidavit from inmate William F. Counts, who states he

overheard DeBlanc and Semons’s August 15, 2017 interaction. (ECF No. 58.) Counts

states that Semons accused DeBlanc of being angry at him “for rap lyric’s [sic] and

security,” to which DeBlanc called Semons a “snitch.” (Id.) Counts began laughing

and did not hear the rest of the conversation. (Id.) Semons testified that Counts could

not see into Semons’s cell and could not have seen any razor that Semons may have

possessed at the time. (ECF No. 70, ¶ 56; ECF No. 73 at 86:13–19.)

       Later in the day on August 15, 2017, Semons submitted a request for

psychological services in which he again requests a transfer to the WRC followed by

long-term one-on-one treatment. (ECF No. 70, ¶ 26; ECF No. 71-1 at 23.) The request

also states in darker ink, “Help me Dr. Deblanc this treatment where [sic] isn’t

working I don[’]t want to kill myself I want treatment I’m trying very hard to work


       2Semons alleged that he submitted a request for psychological services on August 14, 2017, in
which he stated that he had cut himself with a razor. (ECF No. 1 at 3.) There is no record of a request
from Semons submitted that day. (ECF No. 70, ¶ 34.)
                                                  10



           Case 2:18-cv-01219-NJ Filed 08/25/20 Page 10 of 26 Document 94
with you what you think.” (ECF No. 70, ¶ 26; ECF No. 71-1 at 23.) According to

DeBlanc the second statement in darker ink did not appear in the original request

when she received it, and she believes it was written at a different time than the first

statement. (ECF No. 70, ¶ 28; ECF No. 71, ¶ 19.) DeBlanc responded only that

Semons was “not a candidate for WRC referral at this time.” (ECF No. 70, ¶¶ 27–28;

ECF No. 71-1 at 23.)

      Semons submitted a second request on August 15, 2017, in which he asks

DeBlanc to go over the reports of the tests Dr. Engstrom had conducted. (ECF No. 70,

¶ 29; ECF No. 71-1 at 24.) Semons also wrote, “I still cuting [sic] with razor since

8-14-17. Please inform me below.” (ECF No. 71-1 at 24.) DeBlanc states that the

second phrase about Semons cutting himself “appears to be written in a slightly

darker ink” and was out of place in relation to the rest of the request, which led

DeBlanc to believe this statement was written at a different time than Semons’s

request to go over the test results. (ECF No. 71, ¶ 22.) DeBlanc responded only to the

first statement and informed Semons that she would schedule a time to go over the

reports once Dr. Engstrom had completed her report. (ECF No. 70, ¶ 30; ECF

No. 71-1 at 24.) Semons acknowledged during his deposition that he did not write the

phrase “I still cuting with razor since 8-14-17,” but he did not say who he believed

altered the request. (ECF No. 70, ¶ 32 (citing ECF No. 73 at 30).) If Semons had

included in his request a suggestion that his safety were at issue, numerous safety

precautions would have been triggered, Semons would have been seen by a crisis

clinician, and DeBlanc would not have received his request until those precautions

                                          11



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 11 of 26 Document 94
had been taken. (Id., ¶ 33; ECF No. 71, ¶ 23.) There is no record in Semons’s

psychological record that any of these actions occurred. (ECF No. 70, ¶ 33.)

      Two days later, on August 17, 2017, Semons submitted a request for health

services stating that he had been cutting himself with a razor from 1:30pm to 4:00pm

and was concerned about having Hepatitis C. (ECF No. 70, ¶ 35; ECF No. 71-1 at 21.)

The request was received the next day, at which time a nurse and Dr. Engstrom (the

crisis clinician) saw Semons. (ECF No. 70, ¶ 35; ECF No. 71-1 at 21.) Semons told

Dr. Engstrom that he had cut his shoulder the prior day and showed her several

superficial scratches. (ECF No. 70, ¶ 36; ECF No. 71-1 at 9.) He said he sent the razor

to his social worker after cutting himself. (ECF No. 70, ¶ 36; ECF No. 71-1 at 9.) At

his deposition, however, Semons testified that he lied about sending the razor to his

social worker and “still had half of it, which I was still cutting myself with it that day

and the next day.” (ECF No. 70, ¶ 37; ECF No. 73 at 62:8–11.) Semons told

Dr. Engstrom that he had no current urges to harm himself but needed therapy and

was frustrated he had not recently had a session. (ECF No. 70, ¶ 38; ECF No. 71-1

at 9.) Based on Semons’s statements, Dr. Engstrom decided not to place Semons on

observation status. (ECF No. 70, ¶ 39; ECF No. 71-1 at 9.)

      Breakdown of Treatment and New Psychologist

      Soon after Semons’s August 2017 observation placement, he began sending

DeBlanc increasingly hostile submissions for psychological services that did not

contain requests for treatment. (ECF No. 70, ¶ 41.) On September 1, 2017, he

submitted a request in which he disagreed with his diagnosis and accused DeBlanc

                                           12



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 12 of 26 Document 94
of violating his right “to be ‘free’ from mental and physical abuse.” (Id., ECF No. 71-1

at 20.) DeBlanc responded by noting his concern and suggesting he bring up his

questions about his diagnosis during their next session. (ECF No. 70, ¶ 41; ECF

No. 71-1 at 20.)

      On September 3, 2017, Semons submitted a request for psychological services

in which he complained about DeBlanc’s ability to treat him and again suggested he

should be transferred to the WRC. (ECF No. 70, ¶ 42; ECF No. 71-1 at 19.) DeBlanc

responded by telling Semons he had not put forth adequate effort into his treatment,

which appeared to confirm Dr. Engstrom’s June 2017 test results. (ECF No. 70, ¶ 42;

ECF No. 71-1 at 19.) Semons states, without citing any evidence, that the tests were

tampered with. (ECF No. 80, ¶ 42.)

      On September 5, 2017, Semons submitted two requests for psychological

services and an Information Request in which he complained about his treatment,

insisted that DeBlanc was refusing to work with him, and accused DeBlanc of being

“nothing bout [sic] a big deliberate indiffer[e]nce psychologist” and “a bachelorette

not a psychologist.” (ECF No. 70, ¶ 43; ECF No. 71-1 at 16–18.) To each of these

requests DeBlanc responded, “Noted.” (ECF No. 70, ¶ 43; ECF No. 71-1 at 16–18.)

      On September 7, 2017, DeBlanc met with Semons on the visitor room of the

Restricted Housing Unit to discuss his testing feedback, but Semons stated he was

not interested in learning the results of his tests because they did not represent his

circumstances or need for treatment. (ECF No. 70, ¶ 44.) He stated that he had

Attention Deficit Hyperactivity Disorder and Post-Traumatic Stress Disorder and

                                          13



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 13 of 26 Document 94
had been focused on his treatment previously as an inmate at WRC. (Id.) DeBlanc

suggested that Semons’s behavior towards treatment had simply changed, to which

Semons disagreed and stated that he “planned to take this matter ‘to court.’” (Id.,

¶ 45; ECF No. 71-1 at 8.) Semons also told DeBlanc he had “information about

[DeBlanc] and plans to get [her] fired.” (ECF No. 70, ¶ 46; ECF No. 71-1 at 8.)

DeBlanc terminated the session and determined afterwards that she would contact

her supervisor in the Psychological Services department to determine the best course

moving forward with Semons’s treatment, given his apparent hostility towards

working with her. (ECF No. 70, ¶¶ 46–47; ECF No. 71-1 at 8.) DeBlanc did not believe

that Semons indicated any intention to harm himself during their encounter, and he

did not tell her or show her that he had a razor. (ECF No 74-1 at 28, 32.) Later that

afternoon, however, Semons was placed into clinical observation after making a

superficial cut to his upper thigh. (Id.)

          Shortly after consulting with her supervisor, Semons was removed from

DeBlanc’s caseload. (ECF No. 70, ¶ 48.) On September 12, 2017, Semons requested a

new psychologist and the next day was reassigned to a new doctor. (Id.; ECF No. 71-1

at 11.)

          Semons’s Claims of Retaliation

          On September 10, 2017, Semons submitted a request for psychological services

in which he stated that he had been placed on a no-sharps restriction, and his

toothbrush, pen, and spoon were taken away. (ECF No. 70, ¶ 49; ECF No. 71-1 at 15.)

Despite the restriction, Semons was given a pen to write the request, in which he

                                            14



           Case 2:18-cv-01219-NJ Filed 08/25/20 Page 14 of 26 Document 94
accused DeBlanc of imposing the restriction as punishment because he had written

an inmate complaint against her. (ECF No. 70, ¶ 49; ECF No. 71-1 at 15.) DeBlanc

responded by noting that Semons had been placed on observation status on

September 11, 2017. (ECF No. 70, ¶ 49; ECF No. 71-1 at 15.) The same day, Semons

submitted a second request for psychological services claiming DeBlanc had provided

him with gifts, including rap lyrics and shaving cream she purchased for him. (ECF

No. 70, ¶ 50; ECF No. 71-1 at 13.) DeBlanc requested that security investigate

Semons’s allegations that she had provided him gifts. (ECF No. 70, ¶ 51; ECF

No. 74-1 at 39.) The investigation concluded on October 19, 2017, and determined

that DeBlanc had not engaged in misconduct and no disciplinary action was

necessary. (ECF No. 70, ¶ 51; ECF No. 74-1 at 39.) DeBlanc states she was not aware

of any complaints Semons made about her before his September 10, 2017

submissions. (ECF No. 70, ¶ 52; ECF No. 71, ¶¶ 32, 35.)

      Also on September 10, 2017, Semons submitted two requests for psychological

services to Dr. Schmidt (DeBlanc’s supervisor), in which he asserted that DeBlanc

had refused to work with him because he was faking his mental illness, provided him

rap lyrics and hygiene products, printed his legal work, and revealed personal

information to him. (ECF No. 70, ¶ 54; ECF No. 71-1 at 12.) Semons stated he was

going to continue cutting himself with a new razor. (ECF No. 70, ¶ 54; ECF No. 71-1

at 12.) Semons separately requested placement in the Behavior Health Unit. (ECF

No. 70, ¶ 53; ECF No. 71-1 at 14.) DeBlanc states she was not aware of these two



                                        15



       Case 2:18-cv-01219-NJ Filed 08/25/20 Page 15 of 26 Document 94
submissions at the time because they were not addressed to her, and she did not

respond to them. (ECF No. 70, ¶¶ 53–54; ECF No. 71, ¶¶ 36–37.)

          On September 11, 2017, a crisis clinician saw Semons and placed him in

observation status because of his remark about cutting himself. (ECF No. 70, ¶ 54;

ECF No. 71-1 at 12.) On October 13, 2017, Dr. Schmidt responded to Semons’s

requests and opined that DeBlanc had provided “an appropriate level of services.”

(ECF No. 70, ¶ 54; ECF No. 71-1 at 12.) Dr. Schmidt also told Semons that placement

in the Behavior Health Unit was inappropriate. (ECF No. 70, ¶ 53; ECF No. 71-1

at 14.)

          DeBlanc states in response to Semons’s interrogatories that she did not provide

him rap lyrics as a gift. (ECF No. 74-1 at 24.) She states that she learned during

treatment that Semons used music as a coping mechanism and provided him “lyrics

to a song with the intent that he could utilize [sic] as a form of distraction and to self-

soothe.” (Id. at 24, 34.) Her supervisors have since instructed her “that providing

lyrics is not a group practice at this setting and, as such ha[s] not done it since.” (Id.

at 24.) DeBlanc reiterates that she initiated an investigation about Semons’s claims

that she had provided him gifts, and the investigation determined Semons’s

allegations were false. (Id. at 24–25.)

          4.2 Summary Judgment Standard

          A party is entitled to summary judgment if it shows that there is no genuine

dispute as to any material fact and it is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                             16



           Case 2:18-cv-01219-NJ Filed 08/25/20 Page 16 of 26 Document 94
“Material facts” are those that “might affect the outcome of the suit.” See Anderson,

477 U.S. at 248. A dispute over a “material fact” is “genuine” if “the evidence is such

that a reasonable jury could return a verdict for the non-moving party.” Id.

      To survive a motion for summary judgment, a non-moving party must show

that sufficient evidence exists to allow a jury to return a verdict in its favor. Brummett

v. Sinclair Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005). Summary judgment

is proper “against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      4.3 Analysis

      Deliberate Indifference

      I review Semons’s claim against DeBlanc under the Eighth Amendment, which

prohibits cruel and unusual punishments. See Estelle v. Gamble, 429 U.S. 97, 104

(1976). Semons must demonstrate both that he “suffered from an objectively serious

medical condition” and that DeBlanc was “deliberately indifferent to that condition.”

Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (citing Farmer v. Brennan, 511

U.S. 825, 834 (1994)). An objectively serious medical condition is “one that is so

obvious that even a lay person would perceive the need for a doctor’s attention.”

Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). A prison official shows deliberate

indifference when she “realizes that a substantial risk of serious harm to a prisoner

exists, but then disregards that risk.” Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir.

2015) (citing Farmer, 511 U.S. at 837). The risk of harm may come from an inmate’s

                                           17



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 17 of 26 Document 94
act or threat of self-harm “up to and including suicide.” Miranda v. Cty. of Lake, 900

F.3d 335, 349 (7th Cir. 2018). “[A]n official’s failure to alleviate a significant risk that

[s]he should have perceived but did not” does not amount to cruel and unusual

punishment. Farmer, 511 U.S. at 838. In short, the evidence must evince DeBlanc’s

“actual, personal knowledge of a serious risk, coupled with the lack of any reasonable

response to it.” Ayoubi v. Dart, 724 F. App’x 470, 474 (7th Cir. 2018) (citing Farmer,

511 U.S. at 837, 844–45).

       “Neither medical malpractice nor mere disagreement with a doctor’s medical

judgment is enough to prove deliberate indifference in violation of the Eighth

Amendment.” Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010) (citing Estelle, 429

U.S. at 106). Courts will not question a medical professional’s course of treatment

unless it is “so significant a departure from accepted professional standards or

practices that it calls into question whether the doctor actually was exercising [her]

professional judgment.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014).

       Semons insists that DeBlanc should have ordered a search of his cell for a razor

and was indifferent by declining to order one. (ECF No. 75 at 2.) But there is no

evidence that Semons had a razor on August 15, 2017, when he told DeBlanc that he

had cut himself a day earlier. Despite Semons’s insistence to the contrary, DeBlanc’s

affidavit and August 15, 2017 report do not state that she saw a razor or that Semons

showed her one. (ECF No. 74-1 at 68.) Nor does Semons swear that he had one. The

affidavit from inmate Counts states that he overheard Semons and DeBlanc discuss

a razor, which is consistent with DeBlanc’s report. But Counts does not state that he

                                            18



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 18 of 26 Document 94
saw a razor. And Semons testified that Counts could not see into Semons’s cell, so

there is no way he would have known whether Semons possessed a razor.3

        Semons also insists he never described the cut on his arm as a “scratch.” (ECF

No. 77, ¶ 14.) He attached a Health Services Unit request he sent on February 1,

2020, in which he asks whether a “Nurse Narrative Note” from two days earlier

“verif[ies] there are cut(s) on my forearm [from] 8-15-2017.” (ECF No. 81-2 at 12.) The

nurse’s response explains that the note “verifies that there are cuts and that you state

they are from 8/15/17.” (Id.; ECF No. 91-1.) It is not possible to determine whether

the cuts he showed to staff in January 2020 are the same cuts he allegedly self-

inflicted in August 2017. His insistence that the cuts are the same is insufficient to

demonstrate that they are or that he inflicted them himself with a razor.

        Even so, it is immaterial whether Semons’s injury was a cut or scratch. The

evidence shows that DeBlanc did not see a razor when she visited his cell on

August 15, 2017. Semons did not show her a razor, the cut or scratch he showed

DeBlanc was minor and nearly healed, and he insisted that he was not going to harm

himself and only wanted a session with DeBlanc. There is no evidence that Semons’s

wound was bleeding or fresh or required treatment of any kind. The facts show that,

rather than presenting a significant risk of serious harm to himself, Semons



        3 There is evidence that Semons had a razor he used to cut himself on August 19, 2017—four
days after his encounter with DeBlanc. (ECF No. 63-1 at 3.) But there is no evidence DeBlanc was
notified about the August 19, 2017 incident or that the razor he had then he also had four days earlier.

       Semons submitted this exhibit as part of his motion to amend his complaint, which I am
denying. Because he references the exhibit in his motion for summary judgment (ECF No. 76 at 2),
and construing Semons’s pro se motion liberally, I will consider it for purposes of this decision.
                                                  19



            Case 2:18-cv-01219-NJ Filed 08/25/20 Page 19 of 26 Document 94
superficially cut himself in order to get DeBlanc’s attention. Those actions do not

constitute serious harm required to support an Eighth Amendment claim. See Lord

v. Beahm, 952 F.3d 902, 904–05 (7th Cir. 2020) (holding that “an inmate’s insincere

suicide threat to get attention” and infliction of “minor scratches” do not support

deliberate indifference claim against officers who did not respond to inmate’s threats).

      Nor has Semons shown evidence establishing that DeBlanc was indifferent to

Semons’s threats or actions. Semons was placed on observation status for a week after

stating that he had cut his shoulder. DeBlanc spoke with Semons at his cell after he

was released from observation, and he denied having suicidal ideations or plans to

harm himself. DeBlanc concluded that Semons was not a risk to himself and

scheduled him for sessions of treatment going forward, as Semons had requested.

DeBlanc did not disregard Semons’s actions or request for treatment and responded

to him as she determined was appropriate. Two days later Semons submitted addition

requests stating that he had cut himself again, but the evidence shows that

Dr. Engstrom responded to these requests. Semons did not address his request to

DeBlanc, and DeBlanc did not review or respond to the requests. That Semons cut

himself (albeit superficially) after telling DeBlanc he would not does not mean

DeBlanc was deliberately indifferent. DeBlanc may only be liable for not responding

to a known risk of harm. Farmer, 511 U.S. at 838. It is undisputed that Semons

insisted he would not harm himself during the August 15, 2017 interaction with

DeBlanc. There was no reason for DeBlanc to believe that Semons would cut himself

again two days later. Despite Semons’s stated dissatisfaction with his treatment, the

                                          20



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 20 of 26 Document 94
evidence does not suggest DeBlanc’s actions significantly departed from accepted

professional norms for a psychologist in her position.

       Semons insists DeBlanc is lying and disputes most of her statements in

support of her motion for summary judgment. (ECF No. 77.) But he cites no evidence

in support of most of his purported disputes. Semons’s “argument alone is insufficient

to avoid summary judgment.” Cooper v. Haw, 803 F. App’x 942, 946 (7th Cir. 2020);

see also Hoeft v. Kasten, 691 F. Supp. 2d 927, 931 (W.D. Wis.), aff’d, 393 F. App’x 394

(7th Cir. 2010) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990))

(“Although plaintiff provided sufficient allegations in his complaint to state an Eighth

Amendment conditions of confinement claim, he has failed to produce sufficient

evidence to defeat defendant’s summary judgment motion on that claim.”). Unless

Semons cites to evidence disputing DeBlanc’s statements, he cannot show a genuine

issue of fact.

       The undisputed evidence shows that DeBlanc was not aware of an objectively

serious risk of significant harm that Semons posed to himself on August 15, 2017.

Nor does the evidence show that DeBlanc subjectively disregarded any risk of serious

harm Semons posed to himself. She conducted a post-observation interview, during

which Semons reiterated that he had no intent to harm himself and only wanted a

session with DeBlanc, which she scheduled. To the extent Semons asserts that

DeBlanc failed to follow institution policy for psychological visits, DeBlanc may not

be held constitutionally liable. See Alvarado v. Litscher, 267 F.3d 648, 651 (7th Cir.

2001); see also Estate of Simpson v. Gorbett, 863 F.3d 740, 746 (7th Cir. 2017) (quoting

                                          21



         Case 2:18-cv-01219-NJ Filed 08/25/20 Page 21 of 26 Document 94
Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003)) (explaining that § 1983 “protects

against ‘constitutional violations, not violations of . . . departmental regulation[s]

and . . . practices’”). DeBlanc is entitled to judgment as a matter of law on this claim.

      Retaliation

      To proceed on his claim of retaliation, Semons must show that “he engaged in

a protected activity, he suffered a deprivation likely to prevent future protected

activities, and there was a causal connection between the two.” Felton v. Huibregtse,

525 F. App’x 484, 486 (7th Cir. 2013) (citing Watkins v. Kasper, 599 F.3d 791, 794

(7th Cir. 2010), and Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009)). The filing

of an inmate complaint is protected activity. See Pearson v. Welborn, 471 F.3d 732,

741 (7th Cir. 2006). To prove the third element, Semons must show more than that

DeBlanc’s actions occurred after his protected activity. He must show that DeBlanc

had actual knowledge of his protected conduct and acted because of it. See Healy v.

City of Chicago, 450 F.3d 732, 740–41 (7th Cir. 2006). Suspicious timing between

protected conduct and the retaliatory act may allow an inference of a retaliatory

motive if the two events are “very close” in time. Kidwell v. Eisenhauer, 679 F.3d 957,

966 (7th Cir. 2012) (quoting Loudermilk v. Best Pallet Co., 636 F.3d 312, 315 (7th Cir.

2011). But speculation alone about a retaliatory motive “cannot create a genuine issue

of material fact sufficient to survive a motion for summary judgment.” Parrilla v.

Beahm, No. 17-C-841, 2018 WL 3717026, at *6 (E.D. Wis. Aug. 3, 2018) (citing

Devbrow v. Gallegos, 735 F.3d 584, 588 (7th Cir. 2013)).



                                           22



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 22 of 26 Document 94
      There are two problems with Semons’s retaliation claim. First, there is no

evidence that DeBlanc is responsible for imposing the sharps restriction. The

evidence shows only that the restriction was imposed on September 10, 2017, but it

does not provide who imposed it on Semons. Second, even if Semons had shown

DeBlanc were responsible for the restriction, there is no evidence that she did so in

retaliation for Semons’s complaint about DeBlanc giving him rap lyrics. DeBlanc last

saw Semons for a treatment session on September 7, 2017. During that session

Semons expressed his disinterest in the treatment DeBlanc offered, and DeBlanc

terminated the session and requested that Semons be reassigned to a new

psychologist. On September 10, 2017, Semons was placed on a no-sharps restriction.

Later that day, he complained about the restriction and insisted that DeBlanc

ordered it in retaliation for his complaints about her. He also stated that DeBlanc

had gifted him rap lyrics and other items. But DeBlanc states she was not aware of

any complaint Semons filed against her mentioning the lyrics and gifts until after the

sharps restriction had been imposed.

      This timeline shows that Semons ended treatment with DeBlanc, received a

no-sharps restriction, and then sent complaints about the restriction and DeBlanc’s

treatment (including the lyrics and purported gifts). DeBlanc could not have been

aware at the time of a complaint Semons did not file until after the no-sharps

restriction was in place. The evidence shows it is not possible DeBlanc could have

imposed the restriction in retaliation for Semons’s complaint.



                                         23



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 23 of 26 Document 94
      The only evidence suggesting DeBlanc had a reason to retaliate against

Semons before the sharps restriction was in place is in Counts’s affidavit. He states

that during the August 15, 2017 encounter, DeBlanc called Semons a “snitch” for

telling prison officials about her giving him the rap lyrics. But it was not until

September 10, 2017, that the sharps restriction was imposed and Semons complained

about DeBlanc giving him rap lyrics. The passage of nearly one month between the

protected conduct and the adverse action is at best a weak suggestion of a retaliatory

motive. See Kidwell, 679 F.3d at 966 (“For an inference of causation to be drawn solely

on the basis of a suspicious-timing argument, we typically allow no more than a few

days to elapse between the protected activity and the adverse action.”). Even if

DeBlanc was upset with Semons in August 2017, there is no evidence that she is

responsible for placing the sharps restriction on Semons a month later. Semons

merely insists that she is responsible. His speculation alone “cannot overcome the

contrary evidence” that DeBlanc was uninvolved. See Devbrow, 735 F.3d at 588.

A reasonable jury could not conclude that DeBlanc retaliated against Semons for

filing his complaint against her.

      Because the evidence shows that there are no genuine issues of material fact

and DeBlanc is entitled to judgment as a matter of law, Semons’s motion for summary

judgment is denied.

      Qualified Immunity

      Semons’s claim fails on the merits, so I need not address DeBlanc’s argument

for qualified immunity. See Sierra-Lopez v. Cty., No. 17-CV-1222-PP, 2019 WL

                                          24



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 24 of 26 Document 94
3501540, at *10 (E.D. Wis. July 31, 2019) (citing Viero v. Bufano, 925 F. Supp. 1374,

1387 (N.D. Ill. 1996); and Antepenko v. Domrois, No. 17-CV-1211, 2018 WL 6065347,

at *6 (E.D. Wis. Nov. 20, 2018)).

      THEREFORE, IT IS ORDERED that Semons’s motion for leave to file an

amended complaint (ECF No. 63) is DENIED.

      IT IS FURTHER ORDERED that Semons’s motion to strike the defendant’s

answer (ECF No. 64) is DENIED.

      IT IS FURTHER ORDERED that Semons’s motion for judgment on the

pleadings (ECF No. 61) is DENIED.

      IT IS FURTHER ORDERED that the defendant’s motion for summary

judgment (ECF No. 68) is GRANTED.

      IT IS FURTHER ORDERED that Semons’s motion for summary judgment

(ECF No. 76) is DENIED.

      This case is DISMISSED. The clerk’s office shall enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may appeal

my decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being able

to meet the 30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

                                         25



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 25 of 26 Document 94
under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. I cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion under

Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. I cannot extend this

deadline. See Federal Rule of Civil Procedure 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin, this ___
                                           25thday of _____,
                                                       August 2020.


                                                   BY
                                                   BYTTHE
                                                       H COURT
                                                       HE COURT:
                                                             RT
                                                             RT:

                                                   ________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
                                                     _______________________
                                                           _______________ ________________________________________________________________________
                                                                                                                                            ____
                                                                                                                                               ________________________________________________
                                                                                                                                               ___                           ____
                                                                                                                                                                               _____
                                                                                                                                                                               ____
                                                                                                                                                                                  __
                                                                                                                                                                                   _____ ________
                                                                                                                                                                                         ____________
                                                                                                                                                                                          __
                                                                                                                                                                                           ____
                                                                                                                                                                                              ___     ______________________________________________
                                                                                                                                                                                                                                   ___________
                                                                                                                                                                                                                                    _______
                                                                                                                                                                                                                                          ______    _______________________
                                                                                                                                                                                                                                                     __________________
                                                                                                                                                                                                                                                      __
                                                                                                                                                                                                                                                       ____
                                                                                                                                                                                                                                                         __         ______ ______________________________________________
                                                                                                                                                                                                                                                                                                                    ___
                                                                                                                                                                                                                                                                                                                    __
                                                                                                                                                                                                                                                                                                                     __
                                                                                                                                                                                                                                                                                                                      _____________________________
                                                                                                                                                                                                                                                                                                                             ________
                                                                                                                                                                                                                                                                                                                              __
                                                                                                                                                                                                                                                                                                                               _______             ___________________________________________________________________




                                                   NA
                                                   NANCY
                                                    ANC
                                                     N Y JOJOSEPH
                                                            OSEPH
                                                              SEPH
                                                              SE PH
                                                   United States Magistrate
                                                                 M gistrate Judge
                                                                 Ma




                                           26



        Case 2:18-cv-01219-NJ Filed 08/25/20 Page 26 of 26 Document 94
